Citation Nr: 1608973	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  11-18 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a sleep disorder, to include insomnia and sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel


INTRODUCTION

The Veteran had active service from May 1991 to December 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In a May 2014 decision, the Board denied the claim for service connection for a sleep disorder, to include insomnia or sleep apnea.  
 
The Veteran appealed the May 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2015 Memorandum Decision, the Court set aside the May 2014 Board decision and remanded the case to the Board for additional development and readjudication consistent with the Court's decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the September 2015 memorandum decision the Court found that in the May 2014 Board decision, the Board had clearly erred in accepting as adequate the medical opinions contained in a February 2010 VA examination report and its April 2011 addendum.  The Court further found that as a result of these inadequate medical opinions, in its May 2014 decision the Board failed to provide adequate reasons or bases for denying service connection.  

The Court found that the opinion portion of the February 2010 VA examination report was inadequate as it was so poorly written that the RO had to seek clarification on basic matters such as whether the claims file had been reviewed and as whether the opinion addressed an etiological link between the current conditions and service.  

The Court pointed out in part that the VA examiner was erroneous in basing his opinion on the rationale that a sleep disorder that began during service required a medical etiology related to the Veteran's active duty military responsibilities in order to warrant granting service connection; and that service connection is not warranted, as not being "due to service", if the etiology is based on the Veteran's personal emotional problems experienced during service.    

The Court found that this erroneous rationale against the existence of a link between the current sleep disorder and service, does not sufficiently inform the Board so as to allow it to make an informed judgment on the medical question of a link between a sleep disorder and service, citing Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012); and Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

In its decision the Court noted that if an examination report "does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2015); see Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).  

Also the Court determined that because two distinct chronic conditions of insomnia and sleep apnea are present, that an adequate opinion as to nexus must be obtained as to each condition with respect to the likelihood of an etiology related to service; and if the examiner finds any distinct sleep disorder to be service-connected, then an opinion must be obtained as to whether any other claimed sleep disorder is proximately related or due to that service-connected disability. 

Therefore, a remand is necessary to obtain an adequate VA examination and opinion consistent with the Court's decision, as ordered below, on the question of whether a sleep disorder to include any diagnosed insomnia or sleep apnea is linked to service.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical providers who have treated or evaluated him for insomnia, obstructive or other sleep apnea, or other sleep disorder.  Obtain copies of any relevant private or VA medical records that are not already in the claims file, to include any outstanding VA medical records of pertinent treatment received since May 2014.  

Document any unsuccessful efforts to obtain records, inform the Veteran of such, and advise him he may obtain and submit those records.
 
2.  Thereafter, schedule the Veteran for appropriate VA examinations for his claimed sleep disorder, to include insomnia and sleep apnea.   Provide the examiner with access to the entire claims file for review.  The examiner is to review the claims file in conjunction with the examination and acknowledge this review in the report of examination.

In offering opinions, the examiner must acknowledge and discuss the Veteran's report of pertinent symptoms in service and continuity of relevant symptoms since service.  
 
The examiner is to identify any present sleep disorder; and for any such distinct and separate sleep disorder found present, to include any insomnia or sleep apnea, provide an opinion for each as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder: 

(i) Had its onset in service or is otherwise related to injury or disease in service; or 

(ii)  If the examiner finds that either insomnia or sleep apnea is at least as likely as not related to the Veteran's military service, the examiner must opine as to whether the now service-connected sleep disability caused or aggravated the other sleep disability.  If aggravation is found, the examiner must attempt to establish a baseline level of severity of the sleep disability prior to aggravation by the service-connected sleep disability.

The examiner must support his or her opinions with a thorough rationale, supported by the evidence of record.

3.  Finally, readjudicate the appeal.  If a benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




